Title: To Benjamin Franklin from Bersolle, 22 April 1778
From: Bersolle, Emmanuel-Yves
To: Franklin, Benjamin


Monsieur
Brest 22. Avril 1778.
Informé par Monsieur Le Ray de Chaumont de votre adresse j’ai L’honneur de vous faire part de L’Entrée dans notre Rade du navire Le Lord Chatham, d’environ 300 Tonneaux prise faite par Monsieur Jones Commandant la frégatte des Etats unis de L’Amérique Le Ranger. Ce navire alloit de Londres à Dublin. Sa Cargaison consiste en fer de diverses Espèces Bierre marchandises blanches et autres objets, dont je n’ai pas Encore le détail. Le Capitaine l’a fait rendre en ce port à la consignation de Monsieur de Laporte notre Intendant qui ne peut par sa place se mêler de pareilles affaires.
Comme son Correspondant pendant sa relache ici j’ai Reclamé auprès de lui, d’avoir la bonté de donner des ordres pour mettre cette prise en seureté.
J’en ai égallement instruit notre Général qui m’a promis sa protection à ce sujet.

J’ai Recommandé à L’Interprette d’en faire la Déclaration à l’amirauté et de faire mettre les scêlés à Bord suivant L’Intention du Capitaine Jones. Je vous serai obligé Monsieur de vouloir bien en reponse me donner vos instructions à cet Egard. Je suis avec Respect, Monsieur, Votre très humble et très obeissant serviteur
Bersolle
 
Notation: Mr. Bersolle, 22 April 1778
